PER CURIAM:
Johnny Turley appeals the district court’s order denying his motion to amend the judgment and have his federal sentence run concurrent to his state sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Turley, No. 1:00-cr00016-JPJ-1 (W.D.Va. Dec. 2, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.